Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 6,247,036 – related to dual processors and, more particularly, to a digital processor that has a plurality of execution units that are reconfigurable and which utilizes a multiplier -accumulator that is synchronous. The prior art of record does not teach or suggest at least “wherein the at least one of two or more input signals which the plurality of processing elements respectively receive are different from one another; and a common accumulator sequentially and cyclically coupled to first to Kth processing elements among the plurality of processing elements, and configured to receive a computation value outputted from a processing element among the first to Kth processing elements;” as recited in claim 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182